 1

 2

 3

 4                                                                              Hon. Thomas S. Zilly
 5

 6

 7                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     ESTHER HOFFMAN; et al.,
 9
                    Plaintiffs,                          No. 2:18 cv 1132-TSZ
10
             vs.                                         JOINT STATUS REPORT AND
11                                                       DISCOVERY PLAN
     TRANSWORLD
12   SYSTEMS INCORPORATED; et al.,
13                  Defendants.
14
             Pursuant to LCR 16(a) and the Court’s Order Extending Initial Discovery Dates,
15
     (Dkt 121 at 6), Plaintiffs and Defendants, though counsel (collectively the “Parties”), submit
16
     the following Joint Status Report and Discovery Plan.
17
             1.     A statement of the nature and complexity of the case.
18
             Plaintiffs have alleged, inter alia, that the National Collegiate Student Loan Trusts
19
     (collectively, “the NCSLTs”) that claim to be the owners of the Plaintiffs’ and Class members’
20
     student loan obligations and that claim the right to be paid on the obligations do not have proof
21
     that they own the loans; that Transworld Systems Incorporated (“TSI”), Patenaude & Felix,
22
     APC and Matthew Cheung (collectively “Patenaude”) presented false affidavits and
23
     declarations to courts in order to obtain default judgments and summary judgments against the
24
     Plaintiffs and Class members; that the NCSLTs, TSI, and Patenaude knew that the affidavits
25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 1
     2:18 cv 1132-TSZ




     91638822v.1
 1
     and declarations they submitted to the Court were false when they were submitted; that the
 2
     student loan collection tactics of TSI, and Patenaude knowingly contemplate that evidence
 3
     submitted in support of the collection efforts was and is false; and that the Defendants filed
 4
     lawsuits against the Plaintiffs and the Class, without the intent or ability to pursue the lawsuits
 5
     if they were contested.
 6
             Defendants deny Plaintiffs’ claims and state that (1) the Defendant Trusts own all of the
 7
     loans at issue in this case; (2) the lawsuits the Defendant Trusts brought subsequent to
 8
     Plaintiffs’ defaults on those loans were brought in good faith and in compliance with all
 9
     applicable laws and court rules and procedures; and (3) the declarations filed by Patenaude
10
     were filed on behalf of its client in good faith.
11
             The Parties do not believe that this case presents complex factual or legal issues.
12
     However, if a class were to be certified, it would add a level of complexity to the litigation and
13
     administration of this case.
14
             2.     A proposed deadline for the joining of additional parties.
15
             The Parties believe that the deadline for joining additional parties should be closed.
16
             3.     Whether the parties consent to assignment of this case to a full time United
17                  States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule
                    MJR 13 to conduct all proceedings.
18
             No.
19
             4.     A discovery plan that states, by corresponding paragraph letters, the
20                  parties' views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which
                    includes the following topics:
21
                    a.      Initial disclosures.
22
             The Parties exchanged Rule 26(a) Initial Disclosures on or before March 30, 2021, as
23
     required by the Court’s Order on initial discovery. (Dkt 121).
24

25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 2
     2:18 cv 1132-TSZ




     91638822v.1
 1                   b.       Subjects, timing, and potential phasing of discovery.
 2           The Parties agree that discovery should be conducted within the parameters provided by

 3   the Federal Rules of Civil Procedure. See also Section 5(e) below, entitled: “Anticipated

 4   discovery sought.”

 5                   c.       Electronically stored information.
 6           Without waiving objections as to any particular document or categories of documents,

 7   the Parties agree that, in the initial round of document production, documents may be produced

 8   in searchable bates-numbered PDF, TIFF, or JPEG format. After initial production, Plaintiff

 9   may seek some documents in native format with metadata. Defendants will need to see

10   Plaintiff’s subsequent requests to determine the appropriate response, but reserve all objections.

11           The Parties have agreed upon various issues relating to the production of ESI, which are

12   set forth at Section 4(j), infra.

13           The Parties agree that, if there is a dispute, or if the need to produce other categories of

14   documents arises, they will work cooperatively to minimize the time and expense related to

15   production of e-discovery. If the Parties are still unable to agree after good-faith efforts to

16   resolve discovery disputes, they may resort to seeking resolution from the Court.

17                   d.       Privilege issues.
18           The Parties agree that privilege logs will be produced with each party’s discovery

19   responses, either at the time of production or within a reasonable time after completing rolling

20   productions. The Parties anticipate working in good faith on a stipulated protective order based

21   on a modified version of the Court’s model protective order and expect it to be filed within a

22   reasonable time. Such stipulated order may also provide agreements regarding privilege,

23   including a procedure to “clawback” documents and the assertion of privilege claims after

24   production pursuant to Federal Rule of Evidence 502.

25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 3
     2:18 cv 1132-TSZ




     91638822v.1
 1
             Defendants believe that there are attorney-client privileged communications between
 2
     the law firm of Patenaude and Felix, APC, its client, the Trusts, and the Trusts’ Subservicer,
 3
     TSI. There may also be other privileged communications between Defendants and third parties,
 4
     including regulators, and between and among the various Defendants. Plaintiffs may dispute
 5
     what matters, documents, and communications are privileged.
 6
             The Parties will work in good faith to narrow any disputes regarding privilege. If the
 7
     Parties are still unable to agree after good-faith efforts to resolve discovery disputes, they may
 8
     resort to seeking assistance from the Court.
 9
             The Parties may also intend to enter into a modified version of the Court’s stipulated
10
     protective order, to address confidentiality issues that may arise.
11
                    e.      Proposed limitations on discovery.
12
             All discovery should be limited as provided for in the Federal Rules of Civil Procedure
13
     and Local Rules. It is Defendants’ position that class discovery should not be permitted until
14
     after class certification, if that occurs, other than discovery targeted to determine whether class
15
     treatment is appropriate. The Plaintiffs do not agree, due to the overlap between merits and
16
     class certification discovery, in particular on the public interest requirement for a Washington
17
     Consumer Protection Action claim, and whether injunctive relief is an appropriate remedy for
18
     Plaintiffs’ claims. Otherwise, the Parties do not currently seek additional limitations on
19
     discovery, but may seek limitations should the need arise.
20
                    f.      The need for any discovery related orders.
21
             The Parties intend to submit a modified stipulated protective order as to production of
22
     confidential documents. Additional orders may be necessary based on the scope of discovery
23
     served and discussions of the Parties as to such discovery. The Parties will attempt to amicably
24

25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 4
     2:18 cv 1132-TSZ




     91638822v.1
 1
     resolve differences whenever possible. If a genuine dispute arises, and the parties are unable to
 2
     resolve it, the Court may be requested to resolve such disputes.
 3
             5.      The parties' views, proposals, and agreements, by corresponding paragraph
 4                   letters, on all items set forth in Local Civil Rule 26(f)(1), which includes the
                     following topics:
 5
                     a.     Prompt case resolution.
 6
             Parties intend to file dispositive motions at an appropriate stage on all or part of the
 7
     claims, allegations, and/or affirmative defenses in an effort to shorten or simplify the case. The
 8
     parties currently have no additional, specific suggestions for shortening or simplifying the case.
 9
                     b.     Alternative dispute resolution.
10
             If the matter is not dismissed on dispositive motions, the parties prefer mediation at the
11
     close of discovery (or earlier if the parties agree), pursuant to LCR 39.1.
12
                     c.     Related cases.
13
             None.
14
                     d.     Discovery management.
15
             Discovery should be managed as provided for in the Federal Rules of Civil Procedure
16
     and Local Rules. The Parties do not currently seek additional management on discovery issues.
17
                     e.     Anticipated discovery sought.
18
             The parties anticipate discovery depositions of the parties and discovery pursuant to
19
     Civil Rule 33, 34 and 36. There also may be a need for some discovery from non-parties. This
20
     is a statement of the parties’ present intentions but does not represent an agreement as to any
21
     particular areas of inquiry.
22
             Plaintiffs currently intend to conduct discovery on at least the following topics:
23

24

25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 5
     2:18 cv 1132-TSZ




     91638822v.1
 1
             1.     The methods employed by the Defendants to attempt to collect on alleged
 2
     student loan obligations, and their policies and procedures for attempting to collect, and
 3
     collecting, on such debt.
 4
             2.     The number of persons from whom Defendants attempted to collect on alleged
 5
     student loan obligations, and the number of those from whom the Defendants collected.
 6
             3.      How much money was collected by the Defendants from the Plaintiffs and
 7
     Class members on alleged student loan obligations.
 8
             4.     The documentation held by the Defendants that evidences the NCSLTs’
 9
     ownership of the Plaintiffs’ and Class members’ student loan obligations.
10
             5.     The information known by the Defendants regarding the transfer of
11
     documentation relating to loans allegedly owned by the NCSLTs.
12
             6.     Communications between the Defendants regarding the location of records
13
     relating to the ownership of the student loans that the Defendant NCSLTs allege they own.
14
             7.     All matters relating to the Defendants’ dealings with the Consumer Financial
15
     Protection Bureau, other government entities, and other regulators.
16
             8.     Documents and testimonial evidence related to the Defendants, defenses,
17
     affirmative defenses, and the claims of Plaintiffs and Class members.
18
             Defendants currently intend to conduct discovery on at least the following topics:
19
             1.     Records and testimonial evidence related to Plaintiff’s’ incurring the underlying
20
     student loan debts.
21
             2.     Records and testimonial evidence relating to the transfer of the student loan
22
     debts to the Trusts.
23
             3.     Discovery to obtain documents related to Plaintiffs’ financial status and
24
     financial ability to repay debts, including bank statements and credit card records.
25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 6
     2:18 cv 1132-TSZ




     91638822v.1
 1
             4.     Discovery related to the underlying litigation.
 2
             5.     Discovery regarding Plaintiffs’ prior lawsuits, if any.
 3
             6.     Discovery related to Plaintiffs’ receipt of any communications from Defendants
 4
     and actions taken by Plaintiff upon receipt.
 5
             7.     Discovery related to each of Plaintiffs’ written and/or oral communications with
 6
     Defendants.
 7
             8.     Discovery regarding Plaintiffs’ claimed damages, if any.
 8
             9.     Discovery related to Plaintiffs’ claims and Defendant’s defenses.
 9
             10.    Discovery related to Plaintiffs’ assertion that one or more putative classes or
10
     sub-classes may be properly certified in this action pursuant to Federal Rule of Civil Procedure
11
     23(b)(2) and/or (b)(3), which Defendants dispute.
12
                    f.      Phasing motions.
13
             The Parties do not believe that phasing motions is desirable.
14
                    g.      Preservation of discoverable information.
15
             The parties do not foresee issues with the preservation of or production of electronically
16
     stored information, subject to any applicable objection or privilege.
17
                    h.      Privilege issues.
18
             See Section 4(d).
19
                    i.      Model Protocol for Discovery of ESI.
20
             The parties do not adopt the Model Protocol for Discovery of ESI because they believe
21
     it is unduly complicated for application to this particular case.
22
                    j.      Alternatives to Model Protocol.
23
             Without waiving objections regarding challenges to production of specific documents,
24
     or categories of documents, the Parties agree that documents other than emails and email
25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 7
     2:18 cv 1132-TSZ




     91638822v.1
 1
     attachments will generally be produced in PDF format If a specific email is produced in PDF
 2
     format, and a party believes it needs the .pst file, it may request such. If the need to produce
 3
     other categories of documents arises, the parties agree to work cooperatively to minimize the
 4
     time and expense related to production of e-discovery. The parties further acknowledge their
 5
     duties relative to inadvertent production of privilege documents, under FRCP 26(b)(5)(B) and
 6
     Rule 502 of the Federal Rules of Evidence.
 7
                    k.      Deadline for Filing Motion for Class Certification.
 8
             The filing deadline for Plaintiffs’ motion for class certification should be 180 days from
 9
     the date of the Court’s Scheduling Order.
10
             6.     The date by which discovery can be completed.
11
             The parties contemplate that the case schedule, including the discovery deadline, may
12
     need to be amended if one or more classes are certified.
13
             If one or more classes are not certified, the parties propose 120 days before trial as a
14
     deadline for completion of all discovery.
15
             Defendants will seek an extension of discovery should one or more classes be certified.
16
             If one or more classes are certified, the parties will meet and confer again to discuss
17
     how the case schedule should be modified to take into account Plaintiffs’ need for class
18
     discovery, and how long Defendants may need to respond to Plaintiffs’ class discovery
19
     requests.
20
             7.     Whether the case should be bifurcated by trying the liability issues before
21                  the damages issues, or bifurcated in any other way.
22           No.

23

24

25
     JOINT STATUS REPORT AND DISCOVERY PLAN - 8
     2:18 cv 1132-TSZ




     91638822v.1
 1           8.      Whether the pretrial statements and pretrial order called for by Local Civil
                     Rules 16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or
 2                   in part for the sake of economy.
 3           The parties agree that they will comply with, and not dispense with, pretrial statements

 4   and the pretrial order.

 5           9.      Whether the parties intend to utilize the Individualized Trial Program set
                     forth in Local Civil Rule 39.2 or any ADR options set forth in Local Civil
 6                   Rule 39.1.
 7           The Parties do not intend to use the Individualized Trial Program set forth in Local

 8   Civil Rule 39.2. If the matter is not dismissed on dispositive motions, and ADR becomes

 9   necessary, the parties believe that mediation at the close of discovery before an independent

10   mediator mutually agreed to by the Parties will be the most acceptable options set forth in

11   Local Civil Rule 39.1.

12           10.     Any other suggestions for shortening or simplifying the case.
13           Parties intend to file dispositive motions on all or part of the claims, allegations, and/or

14   affirmative defenses at the appropriate times in an effort to shorten or simplify the case. The

15   parties currently have no additional, specific suggestions for shortening or simplifying the case.

16           11.     The date the case will be ready for trial. The Court expects that most civil
                     cases will be ready for trial within a year after filing the Joint Status Report
17                   and Discovery Plan.
18           The Parties believe that this case will be ready for trial by 18 months if this case

19   remains as the individual claims of the named Plaintiffs. Defendants will seek an extension of

20   the trial date should a class be certified.

21           12.     Whether the trial will be jury or non−jury.
22           Plaintiff has demanded a jury.

23           13.     The number of trial days required.
24           It is Plaintiffs’ position that this case can be tried in six court days as an individual case,

25   and that it can be tried in 10-14 court days if a class is certified.
     JOINT STATUS REPORT AND DISCOVERY PLAN - 9
     2:18 cv 1132-TSZ




     91638822v.1
 1
             It is Defendants’ position that this case can be tried in 10-14 days as an individual case,
 2
     and that the scope of class certification, if any, would dictate how long the trial would last.
 3
             14.    The names, addresses, and telephone numbers of all trial counsel.
 4

 5                  1. Attorneys for Plaintiffs
 6
                    Sam Leonard
 7                  Leonard Law
                    3614 California Ave. SW, #151
 8                  Seattle, WA 98116
                    (206) 486-1176
 9                  sam@seattledebtdefense.com
10
                    Christina L. Henry
11                  Henry & DeGraaff, P.S.
                    787 Maynard Ave S
12                  Seattle, WA 98104
                    (206) 330-0595
13                  chenry@hdm-legal.com
14
                    Guy W. Beckett
15                  Berry & Beckett, PLLP
                    1708 Bellevue Avenue
16                  Seattle, WA 98122
                    (206) 441-5444
17                  gbeckett@beckettlaw.com
18
                    Amanda Martin
19                  Northwest Consumer Law Center
                    936 N. 34th St, Ste 300
20                  Seattle, WA 98103
                    (206) 805-0989
21                  amanda@nwclc.org
22

23                  2. Attorneys for the National Collegiate Student Loan Trust Defendants

24                  Gregory T. Casamento
                    R. James DeRose, III
25                  Locke Lord, LLP
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     10
     2:18 cv 1132-TSZ


     91638822v.1
 1                 Brookfield Place
                   200 Vesey St, 20th Flr
 2
                   New York, NY 10281-2101
 3                 (212) 812-8325
                   gcasamento@lockelord.com
 4                 rderose@lockelord.com

 5                 J. Matthew Goodin
                   Locke Lord, LLP
 6
                   111 S. Wacker Dr, Ste 4100
 7                 Chicago, IL 60606
                   (312) 443-0472
 8                 jmgoodin@lockelord.com
 9                 Tim J. Filer
                   Foster Garvey PC
10
                   1111 Third Ave, Ste 3000
11                 Seattle, WA 98101
                   (206) 447-4400
12                 tim.filer@foster.com
13                 3. Attorneys for Defendant Transworld Systems Inc.
14
                   Justin Homes
15                 Bryan C. Shartle
                   Sessions, Israel & Shartle, L.L.C.
16                 3850 N. Causeway Blvd, Ste 200
                   Metairie, LA 70002-7227
17                 (504) 828-3700
18                 bshartle@sessions.legal
                   jhomes@sessions.legal
19
                   James K. Schultz
20                 Sessions, Israel & Shartle, L.L.C.
                   1545 Hotel Circle S., Ste 150
21
                   San Diego, CA 92108
22                 (619) 758-1891
                   jschultz@sessions.legal
23
                   Ryan W. Vollans
24                 Williams Kastner & Gibbs, PLLC
                   601 Union St, Ste 4100
25
                   Seattle, WA 98101-2380
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     11
     2:18 cv 1132-TSZ


     91638822v.1
 1                  (206) 628-6600
                    rvollans@williamskastner.com
 2

 3                  4. Attorneys for Defendants Matthew Cheung and Patenaude & Felix, APC

 4                  Marc Rosenberg
                    Lee Smart, P.S., Inc.
 5                  1800 One Convention Place
                    701 Pike Street
 6
                    Seattle, WA 98101-3929
 7                  (206) 624-7990
                    mr@leesmart.com
 8
             15.    The dates on which the trial counsel may have complications to be
 9                  considered in setting a trial date.

10           Plaintiffs have conflicts for trial on the following dates:

11           3/01/22-4/15/22, 10/24/22-11/11/22

12           Defendants have conflicts for trial on the following dates:

13           09/12/22 – 09/30/22

14           16.    Whether all defendant(s) have been served.

15           Yes.

16           17.    Whether any party wishes a scheduling conference before the Court enters
                    a scheduling order in the case.
17
             No.
18
             18.    List the date(s) that each and every nongovernmental corporate party filed
19                  its disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.

20           08/07/18       Transworld Systems Inc., (Dkt 5).

21           08/07/18       Patenaude and Felix, APC (Dkt 6).

22           04/12/21       NCSLTs (Dkt.144).

23   ///

24   //

25   /
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     12
     2:18 cv 1132-TSZ


     91638822v.1
 1
             JOINTLY SUBMITTED AND DATED this 13th day of April, 2021.
 2
                   1. Attorneys for Plaintiffs
 3

 4                 Sam Leonard
                   Leonard Law
 5                 3614 California Ave. SW, #151
                   Seattle, WA 98116
 6                 (206) 486-1176
                   sam@seattledebtdefense.com
 7

 8                 Christina L. Henry
                   Henry & DeGraaff, P.S.
 9                 150 Nickerson St, Ste 311
                   Seattle, WA 98109
10                 (206) 330-0595
                   chenry@hdm-legal.com
11

12                 Guy W. Beckett
                   Berry & Beckett, PLLP
13                 1708 Bellevue Avenue
                   Seattle, WA 98122
14                 (206) 441-5444
15                 gbeckett@beckettlaw.com

16                 Amanda Martin
                   Northwest Consumer Law Center
17                 936 N. 34th St, Ste 300
                   Seattle, WA 98103
18                 (206) 805-0989
19                 amanda@nwclc.org

20
                   2. Attorneys for the National Collegiate Student Loan Trust Defendants
21
                   Gregory T. Casamento
22                 R. James DeRose, III
23                 Locke Lord, LLP
                   Brookfield Place
24                 200 Vesey St, 20th Flr
                   New York, NY 10281-2101
25                 (212) 812-8325
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     13
     2:18 cv 1132-TSZ


     91638822v.1
 1                 gcasamento@lockelord.com
                   rderose@lockelord.com
 2

 3                 J. Matthew Goodin
                   Locke Lord, LLP
 4                 111 S. Wacker Dr, Ste 4100
                   Chicago, IL 60606
 5                 (312) 443-0472
                   jmgoodin@lockelord.com
 6

 7                 Tim J. Filer
                   Foster Garvey PC
 8                 1111 Third Ave, Ste 3000
                   Seattle, WA 98101
 9                 (206) 447-4400
                   tim.filer@foster.com
10

11
                   3. Attorneys for Defendant Transworld Systems Inc.
12
                   Justin Homes
13                 Bryan C. Shartle
14                 Sessions, Israel & Shartle, L.L.C.
                   3850 N. Causeway Blvd, Ste 200
15                 Metairie, LA 70002-7227
                   (504) 828-3700
16                 bshartle@sessions.legal
                   jhomes@sessions.legal
17

18                 James K. Schultz
                   Sessions Fishman Nathan & Israel, LLP
19                 1545 Hotel Circle S., Ste 150
                   San Diego, CA 92108
20                 (619) 758-1891
                   jschultz@sessions.legal
21

22                 Ryan W. Vollans
                   Williams Kastner & Gibbs, PLLC
23                 601 Union St, Ste 4100
                   Seattle, WA 98101-2380
24                 (206) 628-6600
                   rvollans@williamskastner.com
25
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     14
     2:18 cv 1132-TSZ


     91638822v.1
 1                 4. Attorneys for Defendants Matthew Cheung and Patenaude & Felix, APC
 2
                   Marc Rosenberg
 3                 Lee Smart, P.S., Inc.
                   1800 One Convention Place
 4                 701 Pike Street
                   Seattle, WA 98101-3929
 5                 (206) 624-7990
                   mr@leesmart.com
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     JOINT STATUS REPORT AND DISCOVERY PLAN -
     15
     2:18 cv 1132-TSZ


     91638822v.1
